Porter, J.
it •• _ delivered the opinion of the ... court. In this case two persons claim to be appointed'curator of a vacant estate. The unsuccessful applicant has appealed from the judgment of the court, which refused to ap*206point him, and granted letters of curatorship to h~s opponent.
East'n District.
March, 1822.
Preston for the plaintiff, Orr for .the defendant.
The parties have argued the case on the merits. But on looking into the record we do not think we are authorised to go into them, for nothing is shewn which gives this court jurisdiction of the cause.-
The petition of Dame states, that Smith has died ah intestato, that he has left some property behind him, and that he is a creditor for the sum of $175 32 cents.
The opposition of Gass says nothing of the estate left by the deceased, no inventory appears among the proceedings, nor does the-evidence establish that the amount exceeds $300. We know nothing therefore of the sum in dispute, and as we are prohibited from examining any other causes but those which the constitution has assigned to us, we cannot look into this. 4 Martin, 33.
We are therefore of opinion that the appeal be dismissed with costs.